Citation Nr: 0211307	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  97-10 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals, left knee injury, currently rated at 30 percent.

2.  Entitlement to an increased evaluation for left knee 
arthritis, currently rated at 10 percent.


REPRESENTATION

The veteran represented by:        The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this matter to the 
RO in June 2000 for additional development.  The RO complied 
with the remand instructions and has returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's postoperative residuals, left knee injury, 
are manifested by severe instability.

3.  The veteran's left knee arthritis is productive of pain 
on movement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for postoperative residuals, left knee injury, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence needed to substantiate 
his claim for a benefit under a law administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  In the present case, the 
veteran was informed on several occasions of the evidence 
needed to substantiate his claim and provided an opportunity 
to submit such evidence.  See 38 U.S.C. § 5103A.  In rating 
decisions dated January 1997, June 1998, July 1999, and July 
2001, the veteran was informed of the basis for the denial of 
his claim and of the evidence necessary to substantiate that 
claim.  Moreover, in a Statement of the Case issued in 
February 1997 and Supplemental Statements of the Case issued 
in August 1997, June 1998, July 1999, and July 2001, the RO 
notified the veteran of all regulations pertinent to his 
claim, informed him of the reasons for the denial, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.

Accordingly, the Board finds that the rating decisions, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute.  These documents clearly notified the veteran of the 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The VA 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining VA and private medical records.  The RO afforded 
the veteran several VA examinations.  The veteran presented 
testimony in support of his claim at a personal hearing 
before the RO in May 1997.  The Board remanded this matter in 
June 2000 and the RO accomplished the necessary development.  
Therefore, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  In light of the foregoing, the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The record shows that the RO initially granted service 
connection for postoperative residuals, left knee injury, in 
an April 1973 rating decision and assigned a 10 percent 
rating effective from February 1972.  Thereafter, the 
assigned rating was increased to 20 percent effective from 
August 1986.  In November 1996, the veteran submitted the 
claim for an increased evaluation that is currently for 
consideration on appeal.  During the course of this appeal, 
the RO increased the assigned evaluation to 30 percent, 
effective from November 1996, and assigned a separate 10 
percent evaluation for arthritis of the left knee, effective 
from November 1996.

The veteran contends that his left knee disability should be 
evaluated as equivalent to ankylosis due to the lack of 
stability caused by the torn anterior cruciate ligament.  In 
relation to the current appeal, the veteran submitted medical 
reports from R. E. Dwight , D.O. and Firelands Community 
Hospital.  These records show that the veteran underwent an 
arthroscopy in May 1986 that involved a partial excision of 
the medial and lateral meniscus, and shaving of the anterior 
cruciate and medial femoral condyle.  It was observed that 
the anterior cruciate ligament had been torn in its mid-
portion, with no continuity of the cruciate.  The veteran 
subsequently was followed by Dr. Dwight through October 1987 
for pain, swelling, and instability of the left knee.  

Records from St. Elizabeth Hospital show that the veteran 
sustained a comminuted left patellar fracture, as well as 
several additional traumatic injuries, in November 1988.  He 
underwent an open reduction and internal fixation of left 
patella the following month.  The veteran also sustained 
bilateral fractures of the femoral heads and a displaced left 
proximal humerus fracture.  During surgery, a hematoma was 
evacuated and several small pieces of the patella were 
removed.  An x-ray following surgery showed surgical wire 
through the left patella, and a fracture fragment was noted.

At a December 1996 VA examination, the veteran reported that 
his left knee gave out at times.  He related that he injured 
the left knee in service, and later sustained a fracture of 
the left patella in a motor vehicle accident in 1988.  Upon 
examination, the veteran wore a knee brace but was capable of 
ambulating without it.  No significant swelling was observed.  
Some deformity was present due to the previous fracture of 
the patella and surgery.  The left knee exhibited some 
instability and range of motion was from 0 to 60 degrees.  
The x-ray report showed minimal degenerative arthritis.  The 
veteran was diagnosed with fracture of the left patella with 
surgery in 1988, excision of Baker's cyst of the left knee in 
1986, history of recurrent pain and swelling of the left 
knee, and old anterior cruciate ligament tear from May 1986.

In correspondence dated March 1997, Dr. Dwight wrote that, at 
the time of the May 1986 surgery, the veteran's anterior 
cruciate ligament was torn at its mid-portion, with no 
evidence of continuity.  Dr. Dwight opined that the anterior 
cruciate was completely nonfunctional and effectively absent 
from the knee.

The veteran appeared at a personal hearing before the RO in 
May 1997.  He testified that he currently used no medication 
and received no medical care for his left knee.  He saw Dr. 
Dwight in May 1986 because he had injured the knee.  At that 
time, he discovered that he did not have an anterior cruciate 
ligament.  He was then involved in an accident in November 
1988 in which his left patella was broken.  Metal sutures 
were placed in the knee to hold it together.  He had worn a 
knee brace since that time to stabilize the knee and also 
used a cane to balance himself.  He could walk without the 
knee brace but dragged his left leg.  He had occasional pain 
and swelling of the left knee.  He had ceased all physical 
activity since the November 1988 accident.  The veteran 
believed that he had the opposite of ankylosis in that the 
missing anterior cruciate ligament caused looseness of 
movement and caused the knee to fall out of place.

A January 1998 letter from Raymond J. Boniface, M.D. stated 
that the veteran was prescribed a  Townsend custom left knee 
brace after his November 1988 accident.  A February 1998 
letter from a physical therapist stated that the veteran 
required use of a left knee brace while in rehabilitation and 
that he continued to need it for gait and transitional 
movements.  

At a VA examination in May 1999, the examiner noted that the 
record contained sufficient documentation of instability, 
arthritis, and anterior cruciate ligament insufficiency prior 
to the November 1988 fracture of the left patella.  It was 
noted that the veteran's left knee had been conservatively 
treated until surgery in May 1986 and that the anterior 
cruciate ligament was never reconstructed.  Since that time, 
the veteran had increasing pain, weakness, stiffness, 
swelling, giving way, fatigability, and lack of endurance.  
The veteran could walk approximately one mile before having 
to rest due to the service-connected left knee injury.  The 
1988 accident had caused problems with standing, walking, and 
ambulating.  The knee brace and cane made it difficult to 
perform activities of daily living.  The veteran used no 
medication.

Upon examination, the veteran walked with a limp on the left 
side.  Tenderness and retained metal over the patella were 
present due to the fracture in 1988.  The examiner observed 
patellofemoral pain and crepitation with movement, as well as 
medial and lateral joint line pain.  A small chronic effusion 
and knee and lateral joint line tenderness were present.  
Range of motion was measured from 0 to 110 degrees with pain.  
The knee was mildly loose to medial, lateral, anterior, and 
posterior testing, with a positive Lachman sign.  The x-ray 
report found minimal degenerative arthritic changes of the 
left knee joints with associated osteoporosis.  The examiner 
diagnosed the veteran with residual postoperative injury, 
left knee, with arthritis and anterior cruciate ligament 
insufficiency.  The examiner opined that the arthritis and 
instability definitely predated the November 1988 accident.  
Consequently, the symptoms of arthritis, swelling, and 
instability were related to the service-connected left knee 
injury.

In May 2000 correspondence, Marsha D. Cooper, M.D. wrote that 
the veteran was disabled due to his accident in 1988.  She 
opined that he also had severe lateral instability of the 
left knee as a result of the injury sustained in service.  
The missing anterior cruciate ligament caused this lateral 
instability.

At a June 2001 VA examination, the veteran reported chronic 
problems related to his service-connected left knee injury, 
including instability, pain, tenderness, swelling, and 
fatigability.  The knee gave way without notice and severely 
limited his activities.  Due to his 1988 injury, he used a 
cane and a brace and normal daily activities were difficult.  
He could stand or walk for 1/2 hour.  He used no medication.

Physical examination observed a left-sided limp.  The left 
knee had generalized tenderness, soreness, and pain to 
palpation, as well as pain and crepitation with motion.  
Range of motion was measured from 0 to 110 degrees with pain.  
No effusion was observed, but there was medial and lateral 
joint line pain.  Moderate instability to medial and lateral 
testing, and severe instability to anteroposterior testing 
with positive anterior drawer and Lachman signs were present.  
The x-ray report showed minimal degenerative changes and 
surgical changes of the patella.  The veteran was diagnosed 
with residual postoperative injury, left knee, with arthritis 
and anterior cruciate ligament instability.  The examiner 
found definite functional limitation due to the instability 
and giving way of the knee.  

The veteran's postoperative residuals, left knee injury, have 
been assigned a 30 percent schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  Under 
Diagnostic Code 5257, severe recurrent subluxation or lateral 
instability warrants a 30 percent evaluation, which is the 
highest rating available under the Diagnostic Code.  
Therefore, the Board must consider whether an alternative 
Diagnostic Code would afford the veteran a higher evaluation.

In that respect, higher evaluations are provided under 
Diagnostic Codes 5256, 5261, and 5262.  Under Diagnostic Code 
5256, ankylosis of the knee in flexion between 10 and 20 
degrees warrants a 40 percent rating.  More severe ankylosis 
is afforded a 50 or 60 percent evaluation.  While the Board 
acknowledges that the veteran claims that his knee disability 
should be rated as analogous to ankylosis, this is not 
supported by the medical evidence of record.  The criteria 
for ankylosis are for application when fixation of the joint 
is present.  On the contrary, the veteran has instability and 
laxity of the knee, and the medical evidence clearly shows 
movement of the knee.  The Board also finds no reason to rate 
the veteran's left knee by analogy when instability of the 
knee is provided for under Diagnostic Code 5257.

Likewise, the medical evidence does not show that the veteran 
has extension limited to 30 degrees or nonunion of the tibia 
and fibula.  See Diagnostic Codes 5261, 5262 (2001).  
Accordingly, the Board can identify no basis under which to 
grant an evaluation in excess of 30 percent and the benefit 
sought on appeal is denied.

The veteran's arthritis of the left knee has been assigned a 
10 percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).  This Diagnostic Code 
for traumatic arthritis provides that such a disability will 
be evaluated under Diagnostic Code 5003 for degenerative 
arthritis.  When the limitation of motion for the knee is 
noncompensable, a rating of 10 percent is for application if 
there is x-ray evidence of arthritis of the right knee with 
painful motion.  See VAOPGCPREC 23-97 and 9-98.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Limitation of motion of the knee is further 
evaluated under Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation when flexion is limited to 15 
degrees.  Under Diagnostic Code 5261 a noncompensable 
evaluation is assigned when extension is limited to 5 
degrees, a 10 percent evaluation when extension is limited to 
10 degrees, a 20 percent evaluation when extension is limited 
to 15 degrees, and a 30 percent evaluation when extension is 
limited to 20 degrees.

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40, 4.45 (2001), the VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The recent VA examinations document range of motion of the 
veteran's left knee from 0 to 110 degrees, with pain on 
movement.  This range of motion is not compensable under 
either Diagnostic Code 5260 or 5261.  Accordingly, the 
currently assigned 10 percent rating is the highest possible 
evaluation for the veteran's painful motion and minimal 
degenerative arthritis of the left knee.  The appeal is 
denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected left knee disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  On the contrary, the evidence clearly 
shows that the veteran is totally disabled due to a post-
service injury.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2001) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for postoperative 
residuals, left knee injury, is denied.

An evaluation in excess of 10 percent for left knee arthritis 
is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

